Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 9-10, 13-14, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rizzuto et al. [20140378998].

With respect to Claim 1, Rizzuto discloses: A tissue engagement device (Figure 1, item 10), comprising: (Figures: 1, 2, 5) a first actuation member (Figure 1, Upper part (with items 6, 7, and 8)) including a body (Figure 1, item 1, a single body of circular cross-section of 12 mm, [0007]) coupled to a first jaw (Figure 1, items 5) and a second jaw (Figure 1, items 6) at a pivot point (Figure 1, item 13), wherein the body is designed to shift between a first configuration and a first compressed configuration (…the three rings (8, 9 and 10) will have to be, the central one (8) dedicated to the separation and rapprochement of the two arms (3 and 4), [0008]; Examiner interprets “first compressed configuration” as ring 8 pushed down causing the arms (3 and 4) and subsequently, the jaws (5 and 6) to open); and a second actuation member (Figure 1, lower part (with item 7)) coupled to the first actuation member at the pivot point and at a fixation point (see figure below), wherein the second actuation member is designed to shift between a second configuration and a second compressed …while the side ones (9 and 10) are in charge of opening and closing the forceps, when operated in a different manner from the center ring, [0008]; Examiner interprets the “second compressed configuration” as rings 9 and 10 pushed down which directly opens the forceps 5 and 6); wherein shifting the first actuation member from the first configuration to the first compressed configuration, shifting the second actuation member from the second configuration to the second compressed configuration, or both (…three rings (8, 9 and 10) can be operated jointly by blocking the fins (11). This joint movement must cause the opening of the two arms (3 and 4) and the simultaneous counter-rotation of the forceps (5 and 6), which must still maintain their initial configuration, which are open or closed, [0008]), shifts the first jaw and the second jaw between a closed configuration and an open configuration.  

[AltContent: textbox (The arrow here points to the pivot point around fixation point 13.)]
    PNG
    media_image1.png
    317
    605
    media_image1.png
    Greyscale


With respect to Claim 4, Rizzuto discloses: The tissue engagement device of claim 1, wherein the body, the second actuation member or both the body and the second actuation member include an arcuate portion (…by leaving a little more space between the three upper rings, …and the side ones, that move the movable parts of the forceps in the case of locking of forceps or a wedge between two fixed surfaces…in FIG. 5, in which are indicated with (29), (30) and (31) the three rings, [0012]; Examiner interprets the shape of the handles 29, 30, and 31 as rings. The definition of the shape of a ring is inherently curved, which serves as an equivalent to “arcuate” in the present example. See figure [AltContent: textbox (The arrows here show the ring shaped handles that Examiner interprets to be arcuate.)]
    PNG
    media_image2.png
    318
    709
    media_image2.png
    Greyscale
below).  


With respect to Claim 5, Rizzuto discloses: The tissue engagement device of claim 1, wherein the body, the second actuation member or both the body and the second actuation member are substantially circular (…in FIG. 5, in which are indicated with (29), (30) and (31) the three rings, [0012]; Examiner interprets the ring to be substantially circular. See figure below).  


    PNG
    media_image2.png
    318
    709
    media_image2.png
    Greyscale
[AltContent: textbox (The arrows here show the ring shaped handles that Examiner interprets to be circular.)]







With respect to Claim 7, Rizzuto discloses: The tissue engagement device of claim 1, wherein shifting the first actuation member, the second actuation member or both the first and second actuation members rotates the first jaw and the second jaw around the pivot point (Fig. 2, note that the operating ring (8) is rigidly connected to a pulley (13) which controls, via transmission cables, the pulley (14), of smaller diameter to limit the excursion of the ring allowing a more wide relative rotation between the instruments… the movable parts of forceps operable independently by the rings (9) and (10), that is to say the members (27) and (28), their mechanism is similar to the one the described above, but without the gears, so that if the ring that controls (for example 9), hinged on the same axis of pulley (13), is moved along with this, for example fixing it through fin (11), the movement of the movable part (27) will be identical to that of the part whose movement is controlled from the ring (8), [0010]).  

With respect to Claim 9, Rizzuto discloses: The tissue engagement device of claim 1, wherein the first jaw and the second jaw are biased in the closed configuration (Figure 5… the instrument may be realized either as drawn, i.e. in such a way that it is closed (with the two parallel arms) with the rings far apart, or closed with the rings close together, opening rings and arms in one time: it is a simple reverse motion, [0012]; Examiner interprets that the arms can be set to normally be closed whether the starting position of the handles are open or closed).  

With respect to Claim 10, Saliman discloses: A tissue engagement device (Figure 1, item 10) comprising: (Figures: 1, 2, 5) a first actuation member (Figure 1, Upper part (with items 6, 7, and 8) including a first end  (Figure 1, item 1, a single body of circular cross-section of 12 mm, [0007]) having a first jaw (Figure 1, items 5), a second end having a second jaw (Figure 1, items 6), and a looped region (Figure 1, item 13) positioned between the first jaw and the second jaw, wherein the first jaw, the second jaw and the looped region lie within a first plane; and a second actuation member pinned to the first actuation member at a pivot point and a fixation point (Figure 1, item 13; See figure below, yellow arrow), wherein the second actuation member lies in a second plane offset from the first plane (See figure below, arrows pointing to the handles); wherein actuation of the first actuation member, the second actuation member or both (…three rings (8, 9 and 10) can be operated jointly by blocking the fins (11). This joint movement must cause the opening of the two arms (3 and 4) and the simultaneous counter-rotation of the forceps (5 and 6), which must still maintain their initial configuration, which are open or closed, [0008]) the first and second actuation members shifts the first jaw and the second jaw between a closed configuration and an open configuration.
[AltContent: textbox (See figure to the left. The arrow pointing towards 13 is pointing towards the pivot point and fixation point it surrounds. 
The arrows on the left are pointing at the member in the first plane and the second member offset from said first plane. )]

    PNG
    media_image3.png
    252
    511
    media_image3.png
    Greyscale


With respect to Claim 13, Rizzuto discloses: The tissue engagement device of claim 10, wherein the first actuation member, the second actuation member or both the first and the second actuation members include an arcuate portion (…in FIG. 5, in which are indicated with (29), (30) and (31) the three rings, [0012]; See figure 5 under claim 4).

With respect to Claim 14, Rizzuto discloses: The tissue engagement device of claim 10, wherein the first actuation member, the second actuation member or both the first and the second actuation members are substantially circular (…in FIG. 5, in which are indicated with (29), (30) and (31) the three rings, [0012]; Examiner interprets the ring to be substantially circular. See figure 5 under claim 5).  

With respect to Claim 16, Rizzuto discloses: The tissue engagement device of claim 1, wherein the first actuation member, the second actuation member or both the first and second actuation members rotates the first jaw and the second jaw around the pivot point (Fig. 2, note that the operating ring (8) is rigidly connected to a pulley (13) which controls, via transmission cables, the pulley (14), of smaller diameter to limit the excursion of the ring allowing a more wide relative rotation between the instruments… the movable parts of forceps operable independently by the rings (9) and (10), that is to say the members (27) and (28), their mechanism is similar to the one the described above, but without the gears, so that if the ring that controls (for example 9), hinged on the same axis of pulley (13), is moved along with this, for example fixing it through fin (11), the movement of the movable part (27) will be identical to that of the part whose movement is controlled from the ring (8), [0010]).  

Claim 18, Rizzuto discloses: The tissue engagement device of claim 1, wherein the first jaw and the second jaw are biased in the closed configuration (…three rings (8, 9 and 10) can be operated jointly … joint movement must cause the opening of the two arms (3 and 4) and the simultaneous counter-rotation of the forceps (5 and 6), which must still maintain their initial configuration, which are open or closed, [0008]; Examiner interprets that the initial configuration being open or closed means that the user can choose whether the instrument is biased in the closed or open direction when using).  

With respect to Claim 19, Rizzuto discloses: A tissue engagement member (Figure 1, item 10), comprising: (Figures: 1, 2, 5) an actuation assembly (Figure 1, Upper part (with items 6, 7, and 8) coupled to a pair of jaws (Figure 1, items 5 and 6), wherein the pair of jaws extends away (Figure 1, item 1, a single body of circular cross-section of 12 mm, [0007]) from the actuation assembly, and wherein the actuation assembly includes a first actuation member coupled to a second actuation member at a first connection point (Figure 1, item 13; See figure above under claim 10);23S:\Final\2001\2001.1954101\2001.1954101 NONPROVApplication_4-30-2019.docx 18-0062US01Atty. Docket No. 2001.1954101wherein the first actuation member lies within a first plane, and wherein the second actuation member lies with a second plane offset from the first plane (See figure above under claim 10); wherein actuation of the actuation assembly shifts the pair of jaws between a first configuration and a second open configuration (…three rings (8, 9 and 10) can be operated jointly by blocking the fins (11). This joint movement must cause the opening of the two arms (3 and 4) and the simultaneous counter-rotation of the forceps (5 and 6), which must still maintain their initial configuration, which are open or closed, [0008]).

With respect to Claim 20, Rizzuto discloses: The tissue engagement device of claim 10, wherein the first actuation member, the second actuation member or both the first and the second actuation …in FIG. 5, in which are indicated with (29), (30) and (31) the three rings, [0012]; See figure 5 under claim 4).

Claim(s) 1, 2, 4-5, 7, 9-11, 13-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saliman et al. [20110130773].

With respect to Claim 1, Saliman discloses: A tissue engagement device (Figure 1, item 10), comprising: (Figures: 1 and 2) a first actuation member (Figure 1, item 17, jaw control lever) including a body (Figure 1, item 25, intermediate section) coupled to a first jaw (Figure 1, item 12, upper jaw) and a second jaw (Figure 1, item 12’, lower jaw) at a pivot point (Figure 1, item 23), wherein the body is designed to shift between a first configuration and a first compressed configuration (...handle 18 also includes a jaw control lever 17 that may be moved to open and close the jaws 12, 12' of the device, [0109], See figure 1 below); and a second actuation member (Figure 1, item 16, tissue penetrator) coupled to the first actuation member at the pivot point and at a fixation point (See figure 2 below), wherein the second actuation member is designed to shift between a second configuration and a second compressed configuration (...handle shown in FIG. 1 also includes a tissue penetrator control 16, which is can manipulate a tissue penetrator and to pass the suture between the jaws… the tissue penetrator control 16 is a switch or lever, [0110], see figure 1 below, examiner interprets that passing a suture will also be controlling the opening and closing of the jaws); wherein shifting the first actuation member from the first configuration to the first compressed configuration, shifting the second actuation member from the second configuration to the second compressed configuration, or both (...handle 18 also includes a jaw control lever 17 that may be moved to open and close the jaws 12, 12' of the device, [0109]), shifts the first jaw and the second jaw between a closed configuration and an open configuration. 

[AltContent: textbox (See figure to the left. The top arrow points to the second actuation member (16) that controls the suture passing between jaws. The bottom arrow points to the first actuation member (17) that opens and closes the jaws. )]
    PNG
    media_image4.png
    356
    612
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    376
    560
    media_image5.png
    Greyscale
[AltContent: textbox (See figure to the left. The arrow points to the pivot point that allows the jaws to open and close around the fixation point.  )]



With respect to Claim 2, Saliman discloses: The tissue engagement device of claim 1, wherein the second actuation member is positioned substantially perpendicular to the first actuation member (Figure 1, handle 17 and tissue penetrator control 16. See figure below. Examiner interprets that handle 17 and control 16 as the first and second actuation members. The two members are substantially perpendicular from one another as 16 is substantially horizontal and 17 is substantially vertical).  

    PNG
    media_image4.png
    356
    612
    media_image4.png
    Greyscale

[AltContent: textbox (See figure to the left. The first actuation member, handle 17 is shown extending downward and the second actuation member, penetrator 16 is shown extending out horizontally, relating substantially perpendicular to each other. )]

With respect to Claim 4, Saliman discloses: The tissue engagement device of claim 1, wherein the body (Figure 1, Handle 17), the second actuation member or both the body and the second actuation member include an arcuate portion (See figure 1 below. The first actuation member (17) has a handle that appears to be circular in shape and in the shape of a circle is inherently curved, which serves as an equivalent “arcuate” in the present example). 
[AltContent: textbox (See figure to the right. The arrow points to the handle of the first actuation member that appears to be substantially arcuate. )]
    PNG
    media_image6.png
    356
    612
    media_image6.png
    Greyscale



With respect to Claim 5, Saliman discloses: The tissue engagement device of claim 1, wherein the body (Figure 1, Handle 17), the second actuation member or both the body and the second actuation member are substantially circular (See figure 1 above. Examiner interprets that the shape of handle 17 as substantially circular as the shape of the handle presents to be a circle or ring shape).

Claim 7, Saliman discloses: The tissue engagement device of claim 1, wherein shifting the first actuation member, the second actuation member or both the first and second actuation members rotates the first jaw and the second jaw around the pivot point (Fig. 27A, suture passer, the upper and lower jaws open and close by moving scissorlike around a single pivot point, [0173]).  

With respect to Claim 9, Saliman discloses: The tissue engagement device of claim 1, wherein the first jaw and the second jaw are biased in the closed configuration (The control may be biased (e.g., by a spring 2307) to return the jaws to the closed (or open) configuration, or to increase the force necessary to open or close the jaws, [0161]).  

With respect to Claim 10, Saliman discloses: A tissue engagement device (Figure 1, item 10), comprising: (Figures: 1 and 2) a first actuation member (Figure 1, item 17, jaw control lever) including a first end having a first jaw (Figure 1, item 12, upper jaw), a second end having a second jaw (Figure 1, item 12’, lower jaw), and a looped region (See figure 2 above) positioned between the first jaw and the second jaw, wherein the first jaw, the second jaw and the looped region lie within a first plane (See Figure 1 above pointing to item 17); and a second actuation member pinned to the first actuation member at a pivot point (Figure 2 above) and a fixation point (See figure 2 above), wherein the second actuation member lies in a second plane offset from the first plane (See figure 1 above pointing to item 16); wherein actuation of the first actuation member, the second actuation member or both (...handle 18 also includes a jaw control lever 17 that may be moved to open and close the jaws 12, 12' of the device, [0109]) the first and second actuation members shifts the first jaw and the second jaw between a closed configuration and an open configuration. 

Claim 11, Saliman discloses: The tissue engagement device of claim 10, wherein the second plane is positioned substantially perpendicular to the first plane (See figure below. Examiner interprets the first plane to be represented by the placement of handle 17. The second plane is represented by penetrator 16, which is shown in a horizontal plane, substantially perpendicular to that of the vertical plane handle 17 lies in).  
[AltContent: textbox (See figure to the left. The first plane is represented by where handle 17 lies vertically. The second plane is represented by penetrator 16 that lies relatively horizontally in relation to handle 17. )]
    PNG
    media_image4.png
    356
    612
    media_image4.png
    Greyscale



With respect to Claim 13, Saliman discloses: The tissue engagement device of claim 10, wherein the first actuation member (Figure 1, Handle 17), the second actuation member or both the first and the second actuation members include an arcuate portion (See figure 1 below. The first actuation member (17) has a handle that appears to be circular in shape and in the shape of a circle is inherently curved, which serves as an equivalent “arcuate” in the present example). 

    PNG
    media_image6.png
    356
    612
    media_image6.png
    Greyscale

[AltContent: textbox (See figure to the right. The arrow points to the handle of the first actuation member that appears to be substantially arcuate. )]


Claim 14, Saliman discloses: The tissue engagement device of claim 10, wherein the first actuation member (Figure 1, Handle 17), the second actuation member or both the first and the second actuation members are substantially circular (See figure 1 above. Examiner interprets that the shape of handle 17 as substantially circular as the shape of the handle presents to be a circle or ring shape).

With respect to Claim 16, Saliman discloses: The tissue engagement device of claim 1, wherein the first actuation member, the second actuation member or both the first and second actuation members rotates the first jaw and the second jaw around the pivot point (Fig. 27A, suture passer, the upper and lower jaws open and close by moving scissorlike around a single pivot point, [0173]).  

With respect to Claim 18, Saliman discloses: The tissue engagement device of claim 1, wherein the first jaw and the second jaw are biased in the closed configuration (The control may be biased (e.g., by a spring 2307) to return the jaws to the closed (or open) configuration, or to increase the force necessary to open or close the jaws, [0161]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzuto et al. [20140378998].

With respect to Claim 6, Rizzuto et al. discloses: the invention essentially as claimed as discussed above and further discloses “the initial part of the surgical instrument has four rings, one lower and fixed (7), the other three on the upper part (8, 9, and 10) for controlling the instrument” ([0007]). 
However Rizzuto et al. does not expressly disclose the tissue engagement device of claim 1, wherein the body, the second actuation member or both the body and the second actuation member are substantially ovular. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rizzuto et al. to have substantially ovular actuation members since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Rizzuto et al. would not operate differently with the claimed shape and since the actuation member is a ring, the device would function appropriately having the claimed shape. Further, applicant places no criticality on said shape as the actuation shape member “may be rectangular, ovular, square, hexagonal, polygonal, etc.” [0048]. Please see figure below. 
[AltContent: textbox (Please see figure to the left. The black arrows are pointing to the actuation members that examiner interprets as substantially ovular.)]
    PNG
    media_image2.png
    318
    709
    media_image2.png
    Greyscale

    PNG
    media_image7.png
    318
    709
    media_image7.png
    Greyscale






With respect to Claim 15, Rizzuto discloses: the invention essentially as claimed as discussed above and further discloses “the initial part of the surgical instrument has four rings, one lower and fixed (7), the other three on the upper part (8, 9, and 10) for controlling the instrument” ([0007]). 
However Rizzuto et al. does not expressly disclose the tissue engagement device of claim 1, wherein the body, the second actuation member or both the body and the second actuation member are substantially ovular. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rizzuto et al. to have substantially ovular actuation members since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Rizzuto et al. would not operate differently with the claimed shape and since the actuation member is a ring, the device would function appropriately having the claimed shape. Further, applicant places no .

Allowable Subject Matter
Claims 3, 8, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art Boudreaux (2016/0175031) and Roth (2005/0256533) have been found to be the closest prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Rizzuto, Saliman, Bourdeaux and Roth fail to teach or render obvious: The tissue engagement device of claim 1, further comprising a compression membrane positioned around at least a portion of the body, the second actuation member or both the body and the second actuation member. 
Rizzuto, Saliman, Bourdeaux and Roth fail to teach or render obvious: the tissue engagement device of claim 1, wherein body, the first jaw and the second jaw are formed from a monolithic member. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As cited in the PTO-892, the prior art relates to tissue engagement devices with actuation members. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771